Pee, Curiam,
We think there was no error committed by the learned court below in entering a compulsory nonsuit, or in refusing to take it off. The plaintiff was an employee of the defendant company and at the time he received the injury of which he complains he was, with other laborers, engaged in the performance of work to which he and they were assigned. He was familiar with the duties which devolved upon him and with the appliances used in the performance of the work in which he was engaged. He did not complain of his employment, or of defective *636appliances, at any time during the seven months in which he was in the service of the defendant company. With full knowledge of the nature of his employment and of the appliances used therein, he must be held to have assumed the risk involved in it. It is sufficient to refer herein to Mansfield Coal & Coke Co. v. McEnery, 91 Pa. 185, and to New York, Lake Erie & Western Railroad Co. v. Lyons, 119 Pa. 324, as furnishing a satisfactory answer to the appellant’s contention. Assignment dismissed.
Judgment affirmed.